     Case 2:20-cv-06879-FMO-JEM Document 15 Filed 10/27/20 Page 1 of 1 Page ID #:36




1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11    CARMEN JOHN PERRI,              )          Case No. CV 20-6879 FMO (JEMx)
                                      )
12                   Plaintiff,       )
                                      )
13              v.                    )          JUDGMENT
                                      )
14    SIERRA CENTER INVESTMENTS, LLC, )
                                      )
15                   Defendant.       )
                                      )
16

17          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18    Dated this 27th day of October, 2020.

19

20                                                                     /s/
                                                             Fernando M. Olguin
21                                                        United States District Judge

22

23

24

25

26

27

28
